IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43531

LORENZO CORRAL,                                   )   2017 Unpublished Opinion No. 367
                                                  )
       Petitioner-Appellant,                      )   Filed: February 16, 2017
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
STATE OF IDAHO,                                   )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Respondent.                                )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Order summarily dismissing claims in petition for post-conviction
       relief, affirmed; order denying remaining claim in petition for post-conviction
       relief, affirmed.

       Lorenzo Corral, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Lorenzo Corral appeals from the district court’s summary dismissal of all but one of his
claims in his petition for post-conviction relief and from the district court’s order denying the
remaining claim following an evidentiary hearing.
       Following a jury trial, Corral was convicted of conspiracy to commit first degree murder
and conspiracy to commit first degree kidnapping. He appealed his judgment of conviction,
which this Court affirmed. 1     Corral filed a petition for post-conviction relief, alleging

1
       State v. Corral, Docket No. 41388 (Ct. App. Nov. 3, 2014) (unpublished).
                                                  1
prosecutorial misconduct and numerous instances of ineffective assistance of trial and appellate
counsel. The district court summarily dismissed all but one of Corral’s claims, reasoning that he
did not provide admissible evidence to support his claims. After concluding there was a genuine
issue of material fact regarding the remaining claim, an ineffective assistance of trial counsel
claim, the district court held an evidentiary hearing. The district court found trial counsel’s
testimony more credible than Corral’s testimony and found there was no deficient performance
by trial counsel. Accordingly, the district court denied the remaining claim.
       On appeal, Corral again presents the claims from his petition but does not support these
claims with relevant authority or argument.      When issues on appeal are not supported by
propositions of law, authority, or argument, they will not be considered. State v. Zichko, 129
Idaho 259, 263, 923 P.2d 966, 970 (1996). Corral attempts to elaborate on his claims in his reply
brief. However, we will not consider assignments of error not supported by argument and
authority in the opening brief. Pizzuto v. State, 146 Idaho 720, 725, 202 P.3d 642, 647 (2008).
Moreover, Corral does not identify error by the district court, and we will not presume error.
LaBelle v. State, 130 Idaho 115, 119, 937 P.2d 427, 431 (Ct. App. 1997).
       Corral notes he is not an attorney. However, a pro se litigant is held to the same
standards and rules as a litigant appearing with counsel. State v. Sima, 98 Idaho 643, 644, 570
P.2d 1333, 1334 (1997). Corral’s pro se status does not excuse him from the requirements that
he provide authority and argument to support his claims. For all these reasons, we affirm the
district court’s summary dismissal of all but one of Corral’s claims within his petition for post-
conviction relief, as well as the district court’s denial of the remaining claim following an
evidentiary hearing.




                                                2